6*0-/$"
                                ELECTRONIC RECORD




COA #      03-15-00104-CR                        OFFENSE:        10.02


           Steven Hernandez v. The State of
STYLE:     Texas                                 COUNTY:         Hays

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    22nd District Court


DATE: 05/27/15                    Publish: YES   TC CASE #:      CR-15-0015-HC




                        IN THE COURT OF CRIMINAL APPEALS


          Steven Hernandez v. The State of
STYLE:    Texas                                       CCA#:           630-/T
         APPBLLANT*^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         (Kesft/feJ                                   JUDGE:

date:      ^5one.       2.V      i-otr                SIGNED:                          PC:

JUDGE:     /*£-                                       PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD